Citation Nr: 0717256	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  96-49 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
degenerative disc disease, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1973 to April 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDING OF FACT

The appellant's service-connected low back disability is 
productive of no more than moderate functional impairment.  
His remaining functional range of motion is better than 30 
degrees of flexion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
lumbosacral degenerative disc disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5292-5295 (before and after September 23, 
2002) and 5237 and 5243 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the Federal 
Circuit Court held that the VCAA notice must be provided 
prior to the initial decision or prior to readjudication, and 
such duty to notify cannot be satisfied by post-decisional 
communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of evaluation of bilateral hearing loss.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letters of 
August 2005 and May 2006 the appellant was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant, what evidence the VA 
would attempt to obtain on his behalf, and what evidence was 
to be provided by him.  In addition, the appellant was 
informed of the specific law applicable to the claim.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The notice did not predate the rating 
decision.

The Board notes that the VCAA notice did not predate the 
rating decision.  However, the August 2005 and May 2006 
letters fully complied with the notice requirements of the 
VCAA and informed the veteran of the evidence needed to 
substantiate the claim.  Further, a supplemental statement of 
the case was issued after the appellant was provided with 
notice.  This constitutes due process.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in August 2005 and May 2006 specifically 
described the evidence needed to establish entitlement and 
requested that the appellant send the RO what it needs in 
conjunction with providing a description of evidence that 
would be relevant to the appellant's claim.  Therefore, the 
Board finds that the letters as a whole complied with the 
fourth element.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same.  In addition the veteran was informed 
of the requirements in a letter of May 2006 and was given the 
opportunity to submit evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records and private 
medical records have been obtained.  The veteran was afforded 
VA examinations.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

During the pendency of the appellant's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002. See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003. See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  The effective date of a liberalizing VA 
issue may be no earlier than the effective date of the 
regulation.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A 60 percent 
rating is warranted when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Diagnostic Code 5295, lumbosacral strain with 
characteristic pain on motion warrants a 10 percent 
disability rating.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position.  Severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, a 40 
percent evaluation is warranted.  

Effective September 23, 2002, Diagnostic Code 5293 provides 
that intervertebral disc syndrome shall be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent rating is assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is assigned.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months a 40 percent 
rating is assigned.  With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months a 60 percent rating is assigned.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

The amended version of the rating criteria effective 
September 26, 2003, provides as follows:

Lumbosacral or cervical strain is evaluated under Diagnostic 
Code 5237. Intervertebral disc syndrome is evaluated under 
Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5237 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The Board notes that under the general rating formula for 
diseases and injuries of the spine, ratings are assigned as 
follows:

10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or the combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour or vertebral body fracture with loss of 50 percent or 
more of the height.

20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of the entire spine.

Note (1): Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, vertebral fracture or 
dislocation; Diagnostic Code 5236, sacroiliac injury and 
weakness; Diagnostic Code 5237, lumbosacral or cervical 
strain; Diagnostic Code 5238, spinal stenosis; Diagnostic 
Code 5239, spondylolisthesis or segmental instability; 
Diagnostic Code 5240, ankylosing spondylitis; Diagnostic Code 
5241, spinal fusion; Diagnostic Code 5242, degenerative 
arthritis of the spine (see also Diagnostic Code 5003); 
Diagnostic Code 5243, intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Under diagnostic code 8520, an evaluation of 10 percent is 
warranted for mild neuropathy. A 20 percent rating requires 
moderate neuropathy, and a 40 percent rating requires 
moderately severe neuropathy of the sciatic nerve. The next 
higher evaluation of 60 percent requires severe neuropathy of 
the sciatic nerve with marked muscular atrophy. An 80 percent 
evaluation requires complete paralysis of the sciatic nerve, 
in which the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a, 
Diagnostic Code 8520. General rating criteria for diseases of 
the peripheral nerves provide that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve. When involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks an evaluation in excess of 20 percent for 
postoperative disc disease, lumbosacral spine.  In a 
September 1994 rating decision, service connection was 
established for chronic low back pain with a noncompensable 
rating under Diagnostic Code 5295.  The veteran filed for an 
increased evaluation in September 1995.  In a rating decision 
of December 1995 his evaluation was increased to 10 percent 
disabling effective October 10, 1995.  In a rating decision 
of March 1996 the evaluation was increased to 20 percent 
effective September 25 1995; a temporary 100 percent 
effective November 6, 1995, and 20 percent effective January 
1, 1996 under Diagnostic Code 5293.  In a July 1996 rating 
decision, the RO continued the evaluation for postoperative 
disc disease, lumbosacral spine at 20 percent disabling.  

The Board notes that the veteran was assigned a temporary 
rating of 100 percent disabling following his discectomy in 
November 1995.  Prior to the surgery and post surgery, he was 
evaluated at 20 percent.  Therefore, the Board will conduct 
its analysis to determine if whether at any time during the 
appeal period, including both prior to and after the surgery, 
the vetran's disability warrants an evaluation in excess of 
20 percent.  

The veteran has been assigned a 20 percent evaluation for 
lumbosacral degenerative disc disease.  This evaluation 
contemplates moderate disc syndrome or moderate limitation of 
motion.  It also contemplates flexion better than 30 degrees.  
In order to warrant a higher evaluation, under the most 
applicable criteria, the disability would have to approximate 
the functional equivalent of severe disc syndrome, severe 
limitation of motion or the functional equivalent of 
limitation of flexion to 30 degrees or less.  See Deluca, 
supra.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for postoperative disc 
disease, lumbosacral spine, under the old or new criteria.  

VA examination report of April 1994 noted complaints of pain 
in the lumbosacral spine on and off for approximately 10 
years.  X-rays were noted to be normal.  Physical examination 
revealed no swelling, atrophy, or weakness in his upper or 
lower extremities; there was tenderness at the left sacral 
spine area and no paraspinal muscle spasm.  Anterior flexion 
was to 110 degrees, extension to 30 degrees and lateral 
flexion to about 45 degrees.  Deep tendon reflexes were 2+.  
Muscle power was 5/5 in his lower extremities.  

Neurological evaluation of September 1995 revealed moderate 
limitation of all lumbar movements, positive straight leg 
raising on the right at 50 degrees, negative on left.  There 
was 10% weakness of the right foot inversion and no numbness 
on either leg.  The right ankle reflex was absent.  There was 
no atrophy and no fasciculations.  

In September and October 1995 the veteran was seen for 
numbness of the right foot.  He complained of pain in the 
right buttock extending down towards the leg and numbness of 
lateral right foot and small toes.  Straight leg raising test 
was productive of pulling on the back of the leg with no back 
pain, bilaterally.  Pin prick was normal.  There was an 
absent right ankle reflex.  

VA examination of November 1995 revealed complaints of 
variable pain in the right leg and about the back with 
numbness over the lateral aspect of the right foot.  Physical 
examination showed no abnormality of curvature of the back 
and no true muscle spasm.  Flexion was 98 degrees, lateral 
flexion was 35 degrees, rotation to the right and left was 30 
degrees, and extension was 10 degrees.  There was partial 
loss of sensation over the lateral aspect of the right foot.  
There was good strong dorsiflexion of the toes.  X-rays of 
the back revealed some early bony spiking involving L4 and 
L5.  MRI showed ventral osteophytes at L3-L4 and L4-L5, and 
L4-L5 lateral disk bulging with evidence of posterior 
displacement of the right S1 nerve root.

Outpatient treatment records of November 1995 show that the 
veteran underwent a hemilaminotomy and discectomy of right 
L5-S1.  The veteran woke up with no radiating pain 
whatsoever.  The numbness in the lateral part of the right 
foot had resolved.  

VA examination of April 1996 revealed complaints of back pain 
with the pain in the right leg being largely cured and 
relieved after the surgery in November 1995.  Physical 
examination revealed no abnormal curvature of the back and no 
true muscle spasm.  Flexion of the spine was 85 degrees, 
extension was 10 degrees, and rotation of the right and left 
was 25 degrees.  Reflexes of the lower extremities were equal 
and active.  Sensation was intact and circulation was normal.  
Straight leg raising was to 60 degree bilaterally and 
accompanied by no discomfort in the back.  There was good 
dorsiflexion in the toes and no muscle atrophy.  

VA outpatient treatment records of September 1996 revealed 
complaints of numbness in left foot and pain in left leg.  He 
was diagnosed with radiculopathy of the left leg.  

A neurological evaluation of August 1997 revealed complaints 
of low back pain constantly present and increased by sitting, 
bending, lifting, turning, or stretching out.  Pain was felt 
in the lower back going to the left hip, to the thigh 
posteriorly and behind the calf.  It did not go into the toes 
or foot.  There was independent numbness of the right toe 
occurring from time to time, and numbness of the great toe 
and next two toes, also occurring independently of the pain 
in the lower back.  Pain did not go into the sole of the foot 
or to the top of the foot.

Physical examination revealed no muscle spasm on the back.  
Straight leg raising was 80 degrees sitting and 75 degrees in 
supine position on the right and left.  Extension and lateral 
flexion were slightly limited in lumbosacral spine.  He was 
unable to bend down, trying to touch his toes, with his left 
hand and fingers remaining about three inches from the floor.  
On the right side, he was able to touch his toes.  There was 
no paralysis, no incoordination, no atrophy, no 
fasciculations.  Knee jerks were 2-3+, ankle jerks were 2+ 
bilaterally and present, and biceps, triceps and supinators 
were 1+.  Plantar reflexes were flexor.  There was no 
definite sensory loss in either of the lower extremities.  
The veteran walked with a slight limp favoring the left lower 
extremity.  The examiner noted that there were no positive 
signs to suggest radiculopathy.  Sciatic pain stopped in the 
left calf and did not go to toes.  The examiner noted that 
the burning pain in the feet was not radicular in nature and 
that not all sciatic pain is radicular in nature, that 
sciatic pains could be muscular or skeletal in origin.

VA outpatient treatment records of July 1997 noted complaints 
of back pain with left leg pain to ankle, and numbness of the 
tip of the right great toe.  Physical examination revealed he 
could walk easily on toes and heels.  Straight leg raising 
was negative except for left buttock pain on left leg at 70 
degrees.  There was no radiating pain.  Sensation was intact 
to pain.  Reflexes were 2+ left knee, 1+ right knee, and 2+ 
ankles bilaterally.  

A VA examination of September 1997 noted complaints of 
constant discomfort in the left lumbar region, variable form 
fairly mild to fairly substantial.  The veteran reported 
radiating discomfort down the back of the left leg to the 
poplietal region with occasional radiation all the way down 
to the foot with slight intermittent numbness in the great 
toe and second toe on the left side.  Thee was also a report 
of occasional slight numbness on the top of the right great 
toe, but no radiating discomfort since the surgery in 
November 1995.  Physical examination revealed a noticeably 
wide based gait.  There was a scar in the midline of the back 
at approximately the L5 region.  It was nontender and 
beautifully healed.  There was tenderness in the left upper 
buttock region, extending down through the lower buttock and 
into the posterior thigh down to the level of the knee.  
Range of motion of the back was flexion at 8 inches from 
toes, extension 10 degrees, and left and right bending 15 
degrees.  He was more comfortable bending to the left than to 
the right.  The paraspinal muscle tone in the lower back was 
normal with no sign of spasm.  Straight leg test was negative 
in both a sitting and supine position up to 80 degrees.  
There was no weakness in the lower extremities and no 
weakness in any muscle group.  Sensory testing was also 
intact.  Deep tendon reflexes were normal at knee 2+ 
bilaterally, ankle 2+ bilaterally, and plantar down 
bilaterally.  The examiner found no objective evidence of 
left radiculopathy.  There was a 30 degree decrease in lumbar 
mobility, a one inch scar in the center of the low back 
region and tenderness in the left buttock and posterior 
thigh.

A VA examination of May 2003 noted complaints of continued 
discomfort in the left lower back region in the left 
paralumbar region adjacent to the L5-S1 area and iliac crest 
with radiation down through the buttock to the crease 
immediately below the buttock, but not into the leg.  There 
was some report of continued minimal numbness on the tip of 
the right big toe, with no other numbness or symptoms in the 
right lower extremity.  Physical examination revealed a 
slightly broad-based gait with no obvious limp.  Tiptoe 
walking and heel walking were well performed and squatting 
was symmetrical.  Range of motion was flexion to 10 to 12 
inches from toes, extension 10 degrees, and bilateral bending 
15 degrees.  There was a well-healed one inch incision at the 
lumbosacral level slightly to the right of midline, vertical.  
Straight leg test revealed tightness on the right side at 75 
degrees bilaterally.  There was normal strength in the lower 
extremities.  Hip rotation was normal.  Sensory exam revealed 
no apparent decrease in sensation in the lower extremities 
with the possible exception of the tip of the great toe.  
Deep tendon reflexes were normal and symmetrical at knee 2+ 
bilaterally, ankle 2+ bilaterally and plantar down 
bilaterally.  The examiner opined that the left lower 
extremity symptoms seemed very clearly related to the lower 
back.  The examiner noted that the veteran apparently had 
fairly classical radicular symptoms down the right lower 
extremity, extending into the big toe, but felt that this was 
not consistent with the prior discectomy at L5-S1.  However, 
he noted that it was possible to have an extrusion extending 
upward and interfering with the nerve root above.  He further 
noted that although the radicular symptoms were fairly nicely 
relieved by the lumbar surgery, the veteran did develop 
recurrent symptoms extending to the left buttock and 
posterior thigh.  As the symptoms have never extended 
substantially beyond the knee, the examiner opined that they 
may represent referred pain from musculoskeletal origin 
rather than radicular pain.  

VA examination of July 2006 noted complaints of constant pain 
on the back which the veteran described on a scale of 1-10 
with 10 being severe, as 4 at rest and 7 with repetitive use.  
He reported pain radiating into his lower extremities.  
Sitting, bending, lifting and squatting can cause flare-ups 
of pain which are moderate in degree and can last for several 
days.  He did not use a cane, brace, walker or corrective 
shoes to help him walk.  Range of motion in degrees was 
flexion at 70, extension at 20, bilateral flexion at 20 and 
bilateral rotation at 20.  With repetitive range of motion 
testing his pain increased to 7 out of 10 in forward flexion 
and 10 out of 10 in extension.  Repetitive range of motion 
exacerbated the pain more on the left side than the right.  
The veteran reported than on other occasions, he has severe 
pain on the right side which can be incapacitating.  His 
hamstrings were tight at 70 degrees bilaterally.  He could 
get to 80 degrees with radiation of the left buttock pain.  
Sensation was decreased in the L5 distribution on the left.  
The veteran stated that his condition did not affect his 
daily activities.  His occupation was affected.  It was 
difficult to lift heavy equipment, prolonged standing, 
sitting at computers, pulling cables, standing on ladders and 
crawling under floors.  His recreational activities were also 
significantly affected.  He reported not being able to do any 
long distance driving and fishing is difficult.  His driving 
ability is impacted as he cannot drive more than 3 hours.  

The examiner opined that there was significant functional 
impairment and functional limitation which were apparent 
during all the maneuvers performed during the examination.  
The Deluca factor is 20 degrees on the basis of fatigue, 
weakness, pain, decreased range of motion, and incoordination 
and lack of endurance after repetitive use with pain being 
the most significant factor.  

After a careful review of the evidence of record, the Board 
finds that an evaluation in excess of 20 percent is not 
warranted under the old or new criteria.  The Board notes 
that the veteran's recorded range of motion during the VA 
examinations between April 1994 and July 2006 are not 
consistent with a higher evaluation.  See 38 C.F.R. § 4.71a, 
Plate V (2006) (normal range of motion of the thoracolumbar 
spine are as follows: flexion from 0 to 90 degrees; extension 
from 0 to 30 degrees; lateral flexion from 0 to 30 degrees; 
and rotation from 0 to 30 degrees).  

Under the spine criteria effective prior to September 26, 
2003, an evaluation in excess of 20 requires severe 
limitation of motion under Diagnostic Code 5292, for 
intervertebral disc syndrome evidence of severe disability 
characterized by recurring attacks with intermittent relief, 
or severe lumbosacral strain with listing of the whole spine 
to the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion under Diagnostic Code 
5295.  Under the criteria effective from September 26, 2003, 
an evaluation in excess of 20 percent requires forward 
flexion of the thoracolumbar spine at 15 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).   Under 
the criteria for intervertebral disc syndrome an evaluation 
in excess of 20 percent requires incapacitating episodes 
having a duration of at least four weeks but less than six 
weeks during the past 12 months.

Under the old rating criteria, a higher rating is not 
warranted.  At his worst, the veteran demonstrated no more 
than moderate functional impairment or moderate limitation of 
motion of the lumbar spine.  Despite his complaints of pain 
on motion, he did not exhibit the functional equivalent of 
severe limitation of motion of the lumbar spine.  Thus, a 
higher rating under Diagnostic Code 5292 is not warranted.  
The veteran has not exhibited at any time severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, or a loss of lateral motion 
with osteo-arthritic changes.  Thus, a higher evaluation 
under Diagnostic Code 5295 is also not warranted.  

The veteran is also not entitled to a higher evaluation under 
the new criteria.  The veteran has at no time exhibited 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  He does not have favorable ankylosis of the entire 
thoracolumbar spine.  At his worst, the veteran's flexion was 
recorded at  70 degrees in July 2006.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The 
Board has considered DeLuca and acknowledges the veteran's 
reported difficulty with pain and numbness throughout the 
entire rating period.  However, even considering the 
veteran's complaints of pain, he does not exhibit the level 
of severity of impairment necessary to establish the level of 
impairment necessary for a higher evaluation under either the 
old or new version of the Rating Schedule.  While the veteran 
has reported low back pain throughout the entire rating 
period there is no evidence of severe functional impairment 
as a result of the pain.  The Board acknowledges that the 
veteran is competent to report pain.  He has been prescribed 
pain medication by professionals and has been administered 
treatment for back pain and the Board accepts that he has 
pain.  Nevertheless, at no time has he exhibited the 
functional equivalent of severe limitation of motion.  In 
fact, at his worst in July 2006, the veteran was assessed a 
DeLuca factor of 20 degrees making his functional impairment 
of flexion to 50 degrees which is no more than moderate 
functional impairment.  The Board has considered the 
veteran's reported symptoms at the worst for rating his 
disability and finds that an evaluation in excess of 20 
percent is not warranted.

Furthermore, the Board notes that there is no evidence of 
incapacitating episodes having a duration of at least four 
weeks but less than six weeks during the past 12 months.  
Although the examiner, in July 2006 noted that the veteran 
can suffer from pain on the right which can be 
incapacitating, there is no evidence f record of 
incapacitating episodes within the meaning of Diagnostic Code 
5243.  To the extent that the veteran has claimed missed time 
from work due to his back, there is no evidence that a 
physician prescribed bed rest for relief of the low back 
disability.  To the extent that the veteran experiences 
painful motion and functional loss as a result of the low 
back disability, the rating criteria incorporate pain into 
the currently assigned 20 percent disability evaluation.  See 
38 C.F.R. § 4.59.  Therefore, an evaluation in excess of 20 
percent is not warranted.

The Board notes that although the current rating criteria 
expressly state that neurologic dysfunction may be separately 
rated, nothing prevented a separate rating for limitation of 
motion (DC 5292) from neurologic impairment prior to the 
change in the criteria in September 2003.  Therefore, the 
Board must determine whether a separate evaluation for 
neurological dysfunction is warranted.  

The veteran has complained of radiculopathy on the right and 
left lower extremities.  In September 1995 the veteran had 10 
percent weakness on right foot inversion.  Right ankle 
reflexes were absent.  In October 1995 right ankle reflexes 
were absent.  In September 1996 the veteran was diagnosed 
with radiculopathy of the left leg.  In September 1997 there 
was no radiculopathy of the left leg.  In November 1995 the 
veteran was found to have partial loss of sensation over the 
lateral aspect of the right foot.  At the VA examination of 
May 2003 the veteran reported radiating pain on the left side 
down through the buttock to the crease immediately below the 
buttock.  He also reported continued minimal numbness on the 
tip of the right big toe.  Strength in the lower extremities 
was normal.  Hip rotation was normal.  There was no apparent 
decrease in sensation in the lower extremities with the 
possible exception of the tip of the great toe.  Deep tendon 
reflexes were normal and symmetrical.  The examiner opined 
that the veteran's left lower extremity symptoms "seem very 
clearly related to his left lower back. . . His symptoms have 
never extended substantially beyond the knee, and 
consequently, these may represent referred pain from 
musculoskeletal origin, rather than radicular pain. . . The 
current examination suggests that this is not radicular pain, 
although this is not certain."  In July 2006 straight leg 
raising test was productive of radiating pain on the left 
side down to his buttocks.  There was decreased sensation in 
the L5 distribution on the left.  

The Board notes that there are no current findings of 
neurological manifestations of the right lower extremity.  
While there was evidence in 1995 of partial sensation loss on 
the right foot and absence of right ankle reflexes, there re 
no current neurological findings associated with the right 
lower extremity.  In May 2003 sensation was normal 
bilaterally with the possible exception of the right big toe.  
Muscle strength and deep tendon reflexes were normal.  In 
July 2006 no sensory abnormalities were noted associated with 
the right lower extremity.  Furthermore, the veteran did not 
report any numbness or pain associated with the right lower 
extremity.  Therefore, the Board finds that a separate 
evaluation for neurological findings of the right lower 
extremity is not warranted.  

With regards to the left lower extremity, the Board notes 
that the evidence of record shows symptoms of pain radiating 
down the left side extending to the left buttock and 
posterior thigh in May 2003.  In July 2006 straight leg 
raising test produced radiating pain in the left to the 
buttocks.  However, the examiner of May 2003 opined that the 
symptoms were most likely from musculoskeletal origin and not 
radicular pain.  Furthermore, at no time has the veteran been 
found to have decreased sensation, decreased strength nor 
absent reflexes on the left lower extremity.  Therefore, a 
separate evaluation for neurological findings of the left 
lower extremity is also not warranted.  

Furthermore, the record establishes that the veteran has a 
scar associated with the discectomy.  It has been described 
as well-healed one inch vertical incision to the right of the 
midline.  At no time has it been noted to be swollen, 
indurated, depressed, or adherent to the underlying skin.  
There were no indications of instability, additional 
limitation of function, or size approximating either 39 sq. 
cm. or 929 sq. cm. in.  Therefore, a separate rating for the 
scar is not warranted. 38 C.F.R. § 4.118.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 20 
percent for a low back disability, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.


ORDER

An increased evaluation for lumbosacral degenerative disc 
disease, currently rated as 20 percent disabling, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


